Citation Nr: 0727309	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, also claimed as right knee scarring and right 
knee torn meniscus.

2.  Entitlement to service connection for a left knee 
disability, also claimed as left knee scarring.

3.  Entitlement to service connection for residuals of 
fractured sternum.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Partner


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two separate rating determinations of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues of entitlement to service connection for residuals 
of a fractured sternum and entitlement to service connection 
for PTSD arise from a February 2003 rating decision.  A 
notice of disagreement was received in August 2003, a 
statement of the case was issued in May 2004, and a 
substantive appeal was received in June 2004.

The issues of entitlement to service connection for 
disability of the left knee and disability of the right knee 
arise from a July 2004 rating decision.  A notice of 
disagreement was received in August 2004, a statement of the 
case was issued in February 2006, and a substantive appeal 
was received in March 2006.

The veteran testified at a travel Board hearing in August 
2006.  At the hearing, the veteran submitted additional 
evidence to the Board and executed a waiver of initial RO 
review of the new evidence.  The new evidence will therefore 
be considered in this decision. 38 C.F.R. § 20.1304 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the issues of entitlement to service 
connection for disabilities of the knees, the veteran 
contends that he injured his knees in a motor vehicle 
accident (MVA) in service.  Service medical records confirm 
the described March 1985 MVA.  Service medical records are 
silent for any reference to knee complaints or findings, but 
the Board observes that an October 1985 statement by an 
attorney representing the veteran in connection with the MVA 
indicates that he had photographs of some knee scarring, on 
at least one knee, resulting from the MVA.  Thus, there is 
contemporaneous evidence to indicate some involvement of the 
veteran's knees in the March 1985 MVA.  The veteran is 
currently shown to have diagnosed disabilities of both knees, 
and the veteran and his partner have testified to observing 
pertinent chronic knee symptoms since the veteran's active 
duty service.  In the Board's view, a VA examination is 
necessary to ascertain the nature and etiology of the 
veteran's claimed knee disabilities in light of the evidence 
currently of record.

With regard to the issue of entitlement to service connection 
for residuals of fractured sternum, the Board believes that 
review of this appeal involves a complicated medical question 
which is not adequately addressed by the evidence currently 
of record.  The service medical records reflect that the 
veteran did suffer a significant sternum injury, possibly a 
fractured sternum, in the March 1985 in-service MVA.  The 
record further reflects that the veteran had a childhood 
surgery prior to service, to repair an apparently congenital 
malformation of his chest bones: "pectus excavatum."  The 
record does not present a clear picture, however, of what 
extent of sternum disability may be currently manifested; 
whether any current sternum disability is causally related to 
the veteran's service; and whether any pre-existing sternum 
disability may have been aggravated by service.

The Board notes that congenital or developmental defects are 
not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  VA's General Counsel has held, however, 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental, or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted 'aggravation' of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  
Additionally, according to the VA General Counsel's opinion, 
a congenital defect can be subject to superimposed disease or 
injury, and if that superimposed disease or injury occurs 
during military service, service-connection may be warranted 
for the resultant disability.  VAOPGCPREC 82-90.  The Board 
believes that a VA examination is warranted in this case to 
determine the nature and etiology of any current sternum 
disability.

Concerning the veteran's claim of entitlement to service 
connection for PTSD, the Board observes that the record 
reflects that the veteran has been diagnosed with PTSD.  
However, the veteran's PTSD diagnosis appears to have been 
exclusively associated with a specific post-service traumatic 
incident with no noted association with any event during 
service.  Nevertheless, the Board notes that the veteran does 
have evidence of a current PTSD diagnosis and the veteran has 
cited a traumatic in-service stressor, the March 1985 MVA, 
which has been verified as having occurred.  Thus, the Board 
believes that a competent psychiatric opinion must be 
obtained to properly assess to what extent, if any, the 
veteran currently suffers from PTSD due to the claimed in-
service stressor.

Finally, the Board notes that the veteran's August 2006 
hearing testimony indicated that he has received some amount 
of treatment at VA medical facilities, and that he has sought 
treatment for his claimed disabilities at VA medical 
facilities.  VA treatment records are not currently contained 
in the claims file.  The Board recognizes that the RO did 
attempt to obtain VA treatment records and was notified, in 
July 2004, that there were no VA treatment records for this 
veteran.  As it appears that there may possibly be 
outstanding VA treatment reports, the RO should make another 
attempt to obtain any VA treatment records and associate them 
with the claims file.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992) (which held that those records in the control of the 
Secretary (such as documents generated by VA) are considered 
to be constructively before the Board and must actually be 
part of the record on review); see also VAOPGCPREC 12-95.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain copies of all 
records of the veteran's medical treatment 
for the disabilities at issue from VA 
facilities.

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of his claimed knee disabilities.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  All clinical 
manifestations should be reported in 
detail.  After reviewing the claims file 
and examining the veteran, the examiner 
should respond to the following:

a)  Please identify any current 
acquired chronic disabilities found for 
either of the veteran's knees.

b)  For each current acquired chronic 
disability of either knee, if any, 
please state whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the disability was 
manifested during the veteran's active 
duty service or otherwise caused by the 
veteran's service, to include the March 
1985 motor vehicle accident.  In 
answering this question, please discuss 
any relevant service and post-service 
medical records.  Please also discuss 
the October 1985 attorney's letter of 
record referring to "the scar on [the 
veteran's] knee and leg."

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of his claimed sternum 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  All 
clinical manifestations should be reported 
in detail.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

a)  Please identify any current 
acquired chronic disabilities found for 
the veteran's sternum.

b)  For each current acquired chronic 
disability of the sternum, if any, 
please state whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the disability was 
manifested during the veteran's active 
duty service or otherwise caused by the 
veteran's service, to include the March 
1985 motor vehicle accident.  In 
answering this question, please discuss 
any relevant service and post-service 
medical records.

c)  Please identify any current 
congenital diseases or defects found 
for the veteran's sternum.

d)  For each current congenital disease 
or defect of the sternum, if any, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that 
manifestations of the disease or defect 
in service constituted permanent 
'aggravation' of the disease, to 
include the aftermath of the March 1985 
motor vehicle accident.  If in-service 
aggravation is found, please specify 
the extent of the additional disability 
caused. 
   
For each current congenital defect of 
the sternum, if any, please clearly 
state whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that additional current 
disability has been caused by 
superimposed disease or injury incurred 
during service, to include the March 
1985 motor vehicle accident.  If in-
service superimposed disease or injury 
is found, please specify the extent of 
the additional disability caused during 
service.  In answering this question, 
please discuss any relevant service and 
post-service medical records.
   
4.  The veteran should be scheduled for a 
VA PTSD examination.  It is imperative 
that the claims file be made available to 
the examiner and reviewed in connection 
with the examination.  The examiner should 
review the record and respond to the 
following:

a)  Please explain whether the veteran 
can be confirmed as currently suffering 
from diagnosed PTSD in conformance with 
the criteria of the Diagnostic and 
Statistical Manual, Fourth Edition 
(DSM-IV).

b)  If the veteran's PTSD diagnosis is 
confirmed, please identify the stressor 
or stressors responsible for causing 
the veteran's PTSD.  Specifically, 
please discuss to what extent, if any, 
the veteran currently suffers from PTSD 
due to the in-service motor-vehicle 
accident of March 1985.

5.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the 
claims.  If any claim on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



